DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 6 - 13 and 15 - 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  .
Several of the features of the allowed claims were known in the art as evidenced by the combination of MARTY et al (U.S. PG Pub. No. 2018/0322337) and MOLYNEUX et al (U.S. PG Pub. No. 2011/0304497) which renders obvious the limitations of parent claim 1. In particular, MARTY discloses collecting one or more metrics related to a player in a sports match using data from one or more computing devices at ¶¶ [0018], [0017]-[0018], [0061]-[0062], [0172], [0174], [0179], [0192]. MARTY discloses comparing the collected one or more metrics to one or more standards at ¶¶ [0017]-[0018], [0062], [0172], [0175]-[0176], [0187]. MARTY discloses determining, based on the comparison using an algorithm that will identify a pattern or reoccurrence of unusual metrics, whether the player has deliberately lost one or more points in the sports match at ¶¶ [0015], [0017]-[0018], [0030], [0169], [0172]-[0176], [0186]-[0188], [0192]. But, MARTY does not disclose the one or more metrics include a number of unforced errors by the higher ranked player as recited by 6; MARTY does not disclose the one or more metrics include a number of double faults as recited by 8; MARTY does not disclose the one or more metrics includes a number of break points by higher ranked player that were not converted as recited by 9; MARTY does not disclose the one or more metrics includes a number of break points lost by higher ranked player as recited by 10; MARTY does not disclose the one or more metrics includes a number of break points won by lower ranked player as recited by 11; MARTY does not disclose the one or more metrics includes a number of poor returns by higher ranked player as recited by 12; MARTY does not disclose the one or more metrics includes a number of service games won by lower ranked player as recited by 13; MARTY does not disclose the one or more metrics includes a number of loose ground strokes that sit up for easy winner as recited by 15; MARTY does not disclose the one or more metrics includes a number of winners for the lower ranked player as recited by 16; MARTY does not disclose the speed of ground strokes or serves indicates an unusual pattern as recited by 17; MARTY does not disclose the position a player takes during a service return or rally indicates an unusual pattern as recited by 18.
Double Patenting
Applicant is advised that should claim 6 be found allowable, claim 7 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 5, 14, 19 - 20, are rejected under 35 U.S.C. 103 as being unpatentable over MARTY et al (U.S. PG Pub. No. 2018/0322337) in view of MOLYNEUX et al (U.S. PG Pub. No. 2011/0304497).


With regards to claim 1, the limitations of this claim are obvious over the teachings of the prior art, as evidenced by the following references:
The MARTY reference
MARTY discloses collecting one or more metrics related to a player in a sports match using data from one or more computing devices at ¶¶ [0018], [0017]-[0018], [0061]-[0062], [0172], [0174], [0179], [0192].
MARTY discloses comparing the collected one or more metrics to one or more standards at ¶¶ [0017]-[0018], [0062], [0172], [0175]-[0176], [0187].
MARTY discloses determining, based on the comparison using an algorithm that will identify a pattern or reoccurrence of unusual metrics, whether the player has deliberately lost one or more points in the sports match at ¶¶ [0015], [0017]-[0018], [0030], [0169], [0172]-[0176], [0186]-[0188], [0192].
But, MARTY does not specify the sports match is a tennis match. However, tennis was known in the art:
The MOLYNEUX reference
MOLYNEUX discloses a sports match that is a tennis match at ¶¶ [0047], [0148]. At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to apply the method for determining whether a player has deliberately lost one or more points in asports match taught by MARTY, with the sports match comprising tennis, taught by MOLYNEUX.  The motivation for doing so comes from MARTY, which suggests using its method with all professional sports to prevent fraud: “In addition, in order to maintain the integrity of sporting events, it may be desirable to know when a player is not performing at the level usually associated with that player. The player may not perform at his/her usual performance level in a sporting event because … the player is attempting to alter the outcome of the sporting event (or a portion of the sporting event) for illegitimate reasons (e.g., for gambling purposes, such as intentionally altering play in order to control whether a betting line is covered)... For example, an intentionally missed shot may look identical to a missed shot that the player was actually attempting to make.”  (MARTY, ¶ [0015]).  Therefore, it would have been obvious to combine MOLYNEUX with MARTY to obtain the invention specified in this claim.  
With regards to claim 2, MARTY discloses the standard includes a threshold value of a comparable one of the one or more metrics which may identify a pattern of unusual statistics at ¶¶ [0017]-[0018], [0172], [0175]-[0176], [0187]. 
With regards to claim 3, MARTY discloses the one or more metrics include a margin of a miss, such that a pattern emerges of any number of unusual misses that indicates a deliberate loss of a point at ¶¶ [0137], [0183], ¶ [0188], [0191](“As an example, as described above, it is possible for certain trajectory parameters, when in certain ranges, to be indicative of an intent to miss a shot. When the object tracker 1562 implements a machine learning system, it may learn the necessary parameters so that when the trajectory parameters are in the ranges indicative of an intent to miss a shot, the output of the machine learning system indicates the missed shot was likely intentional.”)
With regards to claim 4, MARTY discloses the standard includes a movement pattern at ¶¶ [0180]-[0181].
With regards to claim 5, MARTY discloses the algorithm includes an analysis of the reaction time of the players at ¶¶ [0144]-[0145], [0147].
With regards to claim 14, MARTY discloses the one or more metrics includes a movement of the player at ¶¶ [0180]-[0181].
With regards to claim 19, MARTY discloses a device which measures and analyses aspects of play during a sports match, wherein said aspects include metrics of a ball impact on a court, the device programmable with an algorithm which discloses when a pattern of the ball impacts including at least one of outside the lines (e.g., “out-of-bounds”), into the net, and short and loose, the pattern being indicative of deliberate misses at ¶¶ [0024], [0028], [0030], [0104].
MOLYNEUX discloses a sports match that is a tennis match at ¶¶ [0047], [0148]. The motivation for this combination is the same as was previously presented.
With regards to claim 20, MARTY discloses the aspects including metrics of players movement and position on court during a point, and wherein the algorithm identifies unusual behavior at ¶¶ [0180]-[0181].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668